 

Exhibit 10.3

ROCKET PHARMACEUTICALS LTD.

2015 SHARE OPTION PLAN

(Effective as of November 1, 2015)

1.History, Purposes and Effective Date of the Plan.  The Plan is established
effective as of November 1, 2015 by Rocket Pharmaceuticals, Ltd. (the “Company”)
to attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Service Providers (as defined
herein) and to promote the success of the Company’s business.  Options granted
under the Plan may be Incentive Stock Options or Non-Qualified Stock Options, as
determined by the Administrator at the time of grant.

2.Definitions.  As used herein, the following definitions shall apply:

(a)“Administrative Committee” means the Board or the Committee responsible for
conducting the general administration of the Plan, as applicable, in accordance
with Section 4 hereof.

(b)“Applicable Laws” means the requirements relating to the administration of
stock option plans under Cayman Islands corporate laws, U.S. federal and state
and Cayman Islands securities laws, the Code, any stock exchange or quotation
system on which the Ordinary Shares are listed or quoted and the applicable laws
of any foreign country or jurisdiction where Options are granted under the Plan.

(c)“Board” means the Board of Directors of the Company.

(d)“Code” means the Internal Revenue Code of 1986, as amended.

(e)“Change in Control” shall mean (i) a merger or consolidation of the Company
with any other person or entity (other than a wholly-owned subsidiary of the
Company) other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) 50% or more of the combined
voting power of voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation affected to implement a recapitalization of the Company (or
similar transaction); (ii) the sale of 50% or more of the voting securities of
the Company in a single transaction or a series of related transactions; or
(iii) a plan of complete liquidation of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of its assets.

(f)“Committee” means the Compensation Committee of the Board or other committee
appointed by the Board in accordance with Section 4 hereof; provided that if no
Compensation Committee exists and no other committee has been appointed in
accordance with Section 4, then the full Board shall serve as the Committee.



--------------------------------------------------------------------------------

 

(g)“Company” means Rocket Pharmaceuticals, Ltd., a Cayman Islands exempted
limited company.

(h)“Director” means a member of the Board.

(i)“Effective Date” shall have the meaning set forth in Section 1.

(j)“Employee” means any person, including an officer or Director, who is an
employee (as defined in accordance with Section 3401(c) of the Code) of the
Company or any Parent or Subsidiary of the Company.  A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor.  For purposes of
Incentive Share Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  Neither service as a Director nor payment of a director’s fee by the
Company shall be sufficient, by itself, to constitute “employment” by the
Company.

(k)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l)“Fair Market Value” means, as of any date, the value of an Ordinary Share
determined as follows:

(i)If the Ordinary Shares are listed on any established stock exchange or a
national market system, including, without limitation, the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for an Ordinary Share (or the closing
bid, if no sales were reported) as quoted on such exchange or system for the
last market trading day prior to the time of determination, as reported in The
Wall Street Journal or such other source as the Administrative Committee deems
reliable;

(ii)If the Ordinary Shares are regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean between the high bid and low asked prices for an Ordinary Share on the last
market trading day prior to the day of determination; or

(iii)In the absence of an established market for Ordinary Shares, the Fair
Market Value thereof shall be determined in good faith by the Board.

(m)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and which is
designated as an Incentive Stock Option by the Administrative Committee.

(n)“Independent Director” means a Director who is not an Employee of the
Company.

2

--------------------------------------------------------------------------------

 

(o)“Non-Qualified Stock Option” means an Option (or portion thereof) that is not
designated as an Incentive Stock Option by the Administrative Committee, or
which is designated as an Incentive Stock Option by the Administrative Committee
but fails to qualify as an incentive stock option within the meaning of Section
422 of the Code.

(p)“Option” means a stock option granted pursuant to the Plan.

(q)“Option Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option
grant.  The Option Agreement is subject to the terms and conditions of the Plan.

(r)“Ordinary Shares” means the ordinary shares of the Company, par value $0.01
per share.

(s)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(t)“Participant” means a person who has been granted an Option under the Plan.

(u)“Plan” means the Rocket Pharmaceuticals, Ltd. 2015 Share Option Plan, as
amended from time to time.

(v)“Public Trading Date” means the first date upon which Ordinary Shares of the
Company are listed (or approved for listing) upon notice of issuance on any
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.

(w)“Restricted Stock” means Shares acquired pursuant to the exercise of an
unvested Option in accordance with Section 10(h) below.

(x)“Rule 16b-3” means that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.

(y)“Section 16(b)” means Section 16(b) of the Exchange Act.

(z)“Securities Act” means the Securities Act of 1933, as amended.

(aa)“Service Provider” means an Employee or Director or any other individual
providing services to the Company, any Parent or any Subsidiary, including
independent contractors and consultants.

(bb)“Share” means an Ordinary Share of the Company, as adjusted in accordance
with Section 12 below.

(cc)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3

--------------------------------------------------------------------------------

 

3.Shares Subject to the Plan.  Subject to the provisions of Section 12 of the
Plan, the shares subject to Options shall be Ordinary Shares.  Subject to the
provisions of Section 12 of the Plan, the maximum aggregate number of Shares
which may be issued upon exercise of such Options is 130,000.  Shares issued
upon exercise of Options may be authorized but unissued, or reacquired
Shares.  If an Option expires or becomes unexercisable without having been
exercised in full, the unpurchased Shares which were subject thereto shall
become available for future grant or sale under the Plan (unless the Plan has
terminated).  Shares which are delivered by the Participant or withheld by the
Company upon the exercise of an Option under the Plan, in payment of the
exercise price thereof or tax withholding thereon, may again be optioned,
granted or awarded hereunder, subject to the limitations of this Section
3.  Notwithstanding the provisions of this Section 3, no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an Incentive Stock Option under Code Section 422.

4.Administration of the Plan.

(a)Administrative Committee.  The Plan shall be administered by an
Administrative Committee appointed by the Board or, in the absence of such
appointment, the entire Board will serve as the Administrative Committee.  The
Administrative Committee shall have the power to delegate to a subcommittee any
of the administrative powers the Administrative Committee is authorized to
exercise (and references in this Plan to the Administrative Committee shall
thereafter be to such subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  Notwithstanding the foregoing, however, from and after the
Public Trading Date, a Committee of the Board shall administer the Plan (and
shall be the Administrative Committee) and such Committee shall consist solely
of two or more Independent Directors each of whom is both an “outside director,”
within the meaning of Section 162(m) of the Code, and a “non-employee director”
within the meaning of Rule 16b-3.  Within the scope of such authority, the Board
or the Committee may (i) delegate to a committee of one or more members of the
Board who are not Independent Directors the authority to grant awards under the
Plan to eligible persons who are either (A) not then “covered employees,” within
the meaning of Section 162(m) of the Code and are not expected to be “covered
employees” at the time of recognition of income resulting from such award or (B)
not persons with respect to whom the Company wishes to comply with Section
162(m) of the Code and/or (ii) delegate to a committee of one or more members of
the Board who are not “non-employee directors,” within the meaning of Rule
16b-3, the authority to grant awards under the Plan to eligible persons who are
not then subject to Section 16 of the Exchange Act.  The Board may abolish the
Administrative Committee at any time and revest in the Board the administration
of the Plan.  Appointment of Administrative Committee members shall be effective
upon acceptance of appointment.  Administrative Committee members may resign at
any time by delivering written notice to the Board.  Vacancies in the
Administrative Committee may only be filled by the Board.

(b)Powers of the Administrative Committee.  Subject to the provisions of the
Plan (including without limitation Section 4(c)) and the specific duties
delegated by the

4

--------------------------------------------------------------------------------

 

Board to the Committee, and subject to the approval of any relevant authorities,
the Administrative Committee shall have the authority in its discretion to:

(i)Select the Service Providers to whom Options may be granted from time to time
hereunder;

(ii)Determine the number of Shares to be covered by each such grant hereunder;

(iii)Approve forms of agreement for use under the Plan;

(iv)Determine the terms and conditions of any Option granted hereunder (such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Options may vest or be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option or the
Ordinary Shares relating thereto, based in each case on such factors as the
Administrative Committee, in its sole discretion, shall determine);

(v)Prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

(vi)Following the Public Trading Date, allow Participants to satisfy withholding
tax obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Option that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld based on the statutory
withholding rates for federal and state tax purposes that apply to supplemental
taxable income.  The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined.  All elections by Participants to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrative Committee may deem necessary or advisable; and

(vii)Conclusively construe and interpret the terms of the Plan and awards
granted pursuant to the Plan and to exercise such powers and perform such acts
as the Administrative Committee deems necessary or desirable to promote the best
interests of the Company which are not in conflict with the provisions of the
Plan.

(c)Effect of Administrative Committees Decision.  All decisions, determinations
and interpretations of the Administrative Committee shall be final and binding
on all persons.

5.Eligibility.  Non-Qualified Stock Options may be granted to Service
Providers.  Incentive Stock Options may be granted only to Employees.  If
otherwise eligible, a Service Provider who has been granted an Option may be
granted additional Options.

5

--------------------------------------------------------------------------------

 

6.Limitations.

(a)Each Option shall be designated by the Administrative Committee in the Option
Agreement as either an Incentive Stock Option or a Non-Qualified Stock
Option.  However, notwithstanding such designations, to the extent that the
aggregate Fair Market Value of Shares subject to a Participant’s Incentive Stock
Options and other incentive stock options granted by the Company, any Parent or
Subsidiary, which become exercisable for the first time during any calendar year
(under all plans of the Company or any Parent or Subsidiary) exceeds $100,000,
such excess Options or other options shall be treated as Non-Qualified Stock
Options.  For purposes of this Section 6(a), Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the time of grant.

(b)Neither the Plan nor any Option shall confer upon a Participant any right
with respect to continuing the Participant’s employment or service with the
Company, nor shall they interfere in any way with the Participant’s right or the
Company’s right to terminate such employment or service relationship at any
time, with or without cause.

(c)No Service Provider shall be granted, in any calendar year, Options to
purchase more than 100,000 Shares; provided, however, that the foregoing
limitation shall not apply prior to the Public Trading Date and, following the
Public Trading Date, the foregoing limitation shall not apply until the earliest
of: (i) the first material modification of the Plan (including any increase in
the number of shares reserved for issuance under the Plan in accordance with
Section 3); (ii) the issuance of all of the Ordinary Shares reserved for
issuance under the Plan; (iii) the expiration of the Plan; (iv) the first
meeting of shareholders at which Directors of the Company are to be elected that
occurs after the close of the third calendar year following the calendar year in
which occurred the first registration of an equity security of the Company under
Section 12 of the Exchange Act; or (v) such other date required by Section
162(m) of the Code and the rules and regulations promulgated thereunder.  The
foregoing limitation shall be adjusted proportionately in connection with any
change in the Company’s capitalization as described in Section 12.  For purposes
of this Section 6(c), if an Option is canceled in the same calendar year it was
granted (other than in connection with a transaction described in Section 12),
the canceled Option will be counted against the limit set forth in this Section
6(c).  For this purpose, if the exercise price of an Option is reduced, the
transaction shall be treated as a cancellation of the Option and the grant of a
new Option.

7.Term of Plan.  The Plan shall continue in effect until it is terminated under
Section 14 of the Plan; provided, however, that no Options may be issued under
the Plan after the tenth (10th) anniversary of the Effective Date.

8.Term of Option.  The term of each Option shall be stated in the Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof.  In the case of an Incentive Stock Option
granted to a Participant who, at the time the Option is granted, owns (or is
treated as owning under Code Section 424) stock representing more than ten
percent (10%) of the voting power of all classes of stock of the

6

--------------------------------------------------------------------------------

 

Company or any Parent or Subsidiary, the term of the Option shall be five (5)
years from the date of grant or such shorter term as may be provided in the
Option Agreement.

9.Option Exercise Price and Consideration.

(a)The per share exercise price for the Shares to be issued upon exercise of an
Option shall be such price as is determined by the Administrative Committee;
provided, however, that in the case of an Incentive Stock Option (i) granted to
an Employee who, at the time of grant of such Option, owns (or is treated as
owning under Code Section 424) stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price shall be no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant, and (ii)
granted to any other Employee, the per Share exercise price shall be no less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant.  Notwithstanding the foregoing, Options may be granted in substitution
of outstanding options with a per Share exercise price other than as required
above pursuant to a merger or other corporate transaction.

(b)The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the
Administrative Committee (and, in the case of an Incentive Stock Option, shall
be determined at the time of grant).  Such consideration may consist of (i)
cash; (ii) check; (iii) with the consent of the Administrative Committee (and at
such time or times as the Administrative Committee may prescribe), other Shares
which (A) in the case of Shares acquired from the Company, have been owned by
the Participant for more than six (6) months on the date of surrender, and (B)
have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option shall be exercised; (iv)
after the Public Trading Date and with the consent of the Administrative
Committee (A) surrendered Shares then issuable upon exercise of the Option
having a Fair Market Value on the date of exercise equal to the aggregate
exercise price of the Option or exercised portion thereof, or (B) delivery of a
notice that the Participant has placed a market sell order with a broker with
respect to Shares then issuable upon exercise of the Options and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the Option exercise price, provided, that payment
of such proceeds is then made to the Company upon settlement of such sale; or
(v) with the consent of the Administrative Committee, any combination of the
foregoing methods of payment.

10.Exercise of Option.

(a)Vesting; Fractional Exercises.  Options granted hereunder shall be vested and
exercisable according to the terms hereof at such times and under such
conditions as determined by the Administrative Committee and set forth in the
Option Agreement.  An Option may not be exercised for a fraction of a Share.

7

--------------------------------------------------------------------------------

 

(b)Deliveries upon Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company or his or her office:

(i)A written or electronic notice complying with the applicable rules
established by the Administrative Committee stating that the Option, or a
portion thereof, is exercised.  The notice shall be signed by the Participant or
other person then entitled to exercise the Option or such portion of the Option;

(ii)Such representations and documents as the Administrative Committee, in its
absolute discretion, deems necessary or advisable to effect compliance with
Applicable Laws.  The Administrative Committee may, in its absolute discretion,
also take whatever additional actions it deems appropriate to effect such
compliance, including, without limitation, placing legends on share certificates
and issuing stop transfer notices to agents and registrars;

(iii)Upon the exercise of all or a portion of an unvested Option pursuant to
Section 10(h), a Restricted Stock purchase agreement in a form determined by the
Administrative Committee and signed by the Participant or other person then
entitled to exercise the Option or such portion of the Option; and

(iv)In the event that the Option shall be exercised pursuant to Section 10(f) by
any person or persons other than the Participant, appropriate proof of the right
of such person or persons to exercise the Option.

(c)Conditions to Delivery of Share Certificates.  The Company shall not be
required to issue or deliver any certificate or certificates for Shares
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

(i)The admission of such Shares to listing on all stock exchanges on which such
class of shares is then listed;

(ii)The completion of any registration or other qualification of such Shares
under any applicable law, or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body which the
Administrative Committee shall, in its absolute discretion, deem necessary or
advisable;

(iii)The obtaining of any approval or other clearance from any governmental
agency which the Administrative Committee shall, in its absolute discretion,
determine to be necessary or advisable;

(iv)The lapse of such reasonable period of time following the exercise of the
Option as the Administrative Committee may establish from time to time for
reasons of administrative convenience; and

8

--------------------------------------------------------------------------------

 

(v)The receipt by the Company of full payment for such Shares, including payment
of any applicable withholding tax, which in the discretion of the Administrative
Committee may be in the form of consideration used by the Participant to pay for
such Shares under Section 9(b).

(d)Termination of Relationship as a Service Provider.  If a Participant ceases
to be a Service Provider other than by reason of the Participant’s disability or
death, such Participant may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of the Option as set forth in the Option Agreement).  In the absence of
a specified time in the Option Agreement, the Option shall remain exercisable
for three (3) months following the Participant’s termination.  If, on the date
of termination, the Participant is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option immediately cease to be
issuable under the Option and shall again become available for issuance under
the Plan.  If, after termination, the Participant does not exercise his or her
Option within the time period specified herein, the Option shall terminate, and
the Shares covered by such Option shall again become available for issuance
under the Plan.

(e)Disability of Participant.  If a Participant ceases to be a Service Provider
as a result of the Participant’s disability, the Participant may exercise his or
her Option within such period of time as is specified in the Option Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement).  In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the
Participant’s termination.  If such disability is not a “disability” as such
term is defined in Section 22(e)(3) of the Code, in the case of an Incentive
Stock Option, such Incentive Stock Option shall automatically cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Non-Qualified Stock Option from and after the day which is three (3) months and
one (1) day following such termination.  If, on the date of termination, the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall immediately cease to be issuable under
the Option and shall again become available for issuance under the Plan.  If,
after termination, the Participant does not exercise his or her Option within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall again become available for issuance under the Plan.

(f)Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Participant’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death.  In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Participant’s termination.  If,
at the time of death, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall
immediately cease to be issuable under the Option and shall again become
available for

9

--------------------------------------------------------------------------------

 

issuance under the Plan.  The Option may be exercised by the executor or
administrator of the Participant’s estate or, if none, by the person(s) entitled
to exercise the Option under the Participant’s will or the laws of descent or
distribution.  If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
again become available for issuance under the Plan.

(g)Regulatory Extension.  A Participant’s Option Agreement may provide that if
the exercise of the Option following the termination of the Participant’s status
as a Service Provider (other than upon the Participant’s death or Disability)
would be prohibited at any time solely because the issuance of shares would
violate the registration requirements under the Securities Act, then the Option
shall terminate on the earlier of (i) the expiration of the term of the Option
set forth in Section 8 or (ii) the expiration of a period of three (3) months
after the termination of the Participant’s status as a Service Provider during
which the exercise of the Option would not be in violation of such registration
requirements.

(h)Early Exercisability.  The Administrative Committee may provide in the terms
of a Participant’s Option Agreement that the Participant may, at any time before
the Participant’s status as a Service Provider terminates, exercise the Option
in whole or in part prior to the full vesting of the Option; provided, however,
that subject to Section 19, Shares acquired upon exercise of an Option which has
not fully vested may be subject to any forfeiture, transfer or other
restrictions as the Administrative Committee may determine in its sole
discretion.

11.Transferability.

(a)Except as otherwise provided in Section 11(b):

(i)No Option awarded under the Plan may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until such Option has been exercised, or the shares
underlying such Option have been issued, and all restrictions applicable to such
shares have lapsed;

(ii)No Option or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence; and

(iii)During the lifetime of the Participant, only he may exercise an Option (or
any portion thereof) granted to him under the Plan; after the death of the
Participant, any exercisable portion of an Option may, prior to the time when
such portion becomes unexercisable under the Plan or the applicable Option

10

--------------------------------------------------------------------------------

 

Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
applicable laws of descent and distribution.

(b)Notwithstanding Section 11(a), the Administrative Committee, in its sole
discretion, may determine to permit a Participant to transfer a Non-Qualified
Stock Option to any one or more Permitted Transferees (as defined below),
subject to the following terms and conditions: (i) a Non-Qualified Stock Option
transferred to a Permitted Transferee shall not be assignable or transferable by
the Permitted Transferee other than by will or the laws of descent and
distribution; (ii) any Non-Qualified Stock Option which is transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Non-Qualified Stock Option as applicable to the original
Participant, other than the ability to further transfer the Non-Qualified Stock
Option (including any requirement that the Participant execute a stockholders or
similar agreement as a condition to exercising the Non-Qualified Stock Option);
and (iii) the Participant and the Permitted Transferee shall execute any and all
documents requested by the Administrative Committee, including, without
limitation, documents to (A) confirm the status of the transferee as a Permitted
Transferee, (B) satisfy any requirements for an exemption for the transfer under
applicable federal and state securities laws and (C) evidence the transfer.  For
purposes of this Section 11(b), “Permitted Transferee” shall mean, with respect
to a Participant, any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Participant’s household
(other than a tenant or employee), a trust in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests, or any other transferee specifically approved by the Administrative
Committee after taking into account any U.S. state or federal and Cayman Islands
tax or securities laws applicable to transferable Non-Qualified Stock Options.

12.Adjustments upon Changes in Capitalization, Merger or Asset Sale.

(a)In the event that the Board determines that any dividend or other
distribution (whether in the form of cash, Ordinary Shares, other securities, or
other property), recapitalization, reclassification, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Ordinary Shares or other securities of the Company, issuance of
warrants or other rights to purchase Ordinary Shares or other securities of the
Company, or other similar corporate transaction or event (including without
limitation any Change in Control), in the Board’s sole discretion, affects the
Ordinary Shares such that an adjustment is determined by the Board to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Option, then the Board shall, in such manner as it may deem equitable,
adjust any or all of:

11

--------------------------------------------------------------------------------

 

(i)The number and kind of Ordinary Shares (or other securities or property) with
respect to which Options may be granted or awarded (including, but not limited
to, adjustments of the limitations in Section 3 on the maximum number and kind
of shares which may be issued and adjustments of the maximum number of Shares
that may be purchased by any Participant in any calendar year pursuant to
Section 6(c));

(ii)The number and kind of Ordinary Shares (or other securities or property)
subject to outstanding Options; and

(iii)The grant or exercise price with respect to any Option.

(b)In the event of any transaction or event described in Section 12(a), the
Board, in its sole and absolute discretion, and on such terms and conditions as
it deems appropriate, either by the terms of the Option or by action taken prior
to the occurrence of such transaction or event and either automatically or upon
the Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Board determines that such action is appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or with respect to any
Option granted or issued under the Plan or to facilitate such transaction or
event:

(i)To provide for either the purchase of any such Option award for an amount of
cash equal to the amount that could have been obtained upon the exercise of such
Option or realization of the Participant’s rights had such Option been currently
exercisable or payable or fully vested or the replacement of such Option with
other rights or property selected by the Board in its sole discretion;

(ii)To provide that such Option shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the provisions
of such Option award;

(iii)To provide that such Option be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iv)To make adjustments in the number and type of Ordinary Shares (or other
securities or property) subject to outstanding Options, and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, Options which may be granted in the future; and

(v)To provide that immediately upon the consummation of such event, such Option
shall not be exercisable and shall terminate; provided, that for a specified
period of time prior to such event, such Option shall be exercisable as to all
Shares covered thereby, and the restrictions imposed under an Option Agreement
or Restricted Stock purchase agreement upon some or all Shares may

12

--------------------------------------------------------------------------------

 

be terminated, notwithstanding anything to the contrary in the Plan or the
provisions of such Option Agreement.

(c)Subject to Section 3, the Board may, in its discretion, include such further
provisions and limitations in any Option Agreement or certificate, as it may
deem equitable and in the best interests of the Company.

(d)The existence of the Plan, any Option Agreement or Restricted Stock purchase
agreement and the Options granted hereunder shall not affect or restrict in any
way the right or power of the Company or the shareholders of the Company to make
or authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of shares or of options, warrants or rights to purchase
shares or of bonds, debentures, preferred or prior preference shares whose
rights are superior to or affect the Ordinary Shares or the rights thereof or
which are convertible into or exchangeable for Ordinary Shares, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

13.Time of Granting Options.  The date of grant of an Option shall, for all
purposes, be the date on which the Administrative Committee makes the
determination granting such Option, or such other date as is determined by the
Administrative Committee.  Notice of the determination shall be given to each
Service Provider to whom an Option is so granted within a reasonable time after
the date of such grant.

14.Amendment and Termination of the Plan.

(a)Amendment and Termination.  The Board may at any time wholly or partially
amend, alter, suspend or terminate the Plan.  However, without approval of the
Company’s shareholders given within twelve (12) months before or after the
action by the Board, no action of the Board may, except as provided in Section
12, increase the limits imposed in Section 3 on the maximum number of Shares
which may be issued under the Plan or extend the term of the Plan under Section
7.

(b)Shareholder Approval.  The Board shall obtain shareholder approval of any
Plan amendment (i) to the extent necessary and desirable to comply with
Applicable Laws and (ii) except with respect to amendments required by changes
in Applicable Laws, in all events prior to the Public Trading Date.

(c)Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrative
Committee, which agreement must be in writing and signed by the Participant and
the Company.  Termination of the Plan shall not affect the Administrative
Committee’s ability to exercise the powers granted to it hereunder with respect
to Options granted under the Plan prior to the date of such termination.

13

--------------------------------------------------------------------------------

 

15.Shareholder Approval.  The Plan will be submitted for the approval of the
Company’s shareholders within twelve (12) months after the Effective Date.  No
Options may be granted or awarded prior to such shareholder approval.

16.Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

17.Reservation of Shares.  The Company, during the term of this Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

18.Information to Participants and Purchasers.  To the extent required by any
Applicable Laws, the Company shall provide to each Participant and to each
individual who acquires Shares pursuant to the Plan, not less frequently than
annually during the period such Participant or purchaser has one or more Options
outstanding, and, in the case of an individual who acquires Shares pursuant to
the Plan, during the period such individual owns such Shares, copies of annual
financial statements.  Notwithstanding the preceding sentence, the Company shall
not be required to provide such statements to key employees whose duties in
connection with the Company assure their access to equivalent information.

19.Repurchase Provisions.  The Administrative Committee in its discretion may
provide that the Company may repurchase Shares acquired upon exercise of an
Option upon a Participant’s termination as a Service Provider; provided, that
any such repurchase right shall be set forth in the applicable Option Agreement
or Restricted Stock purchase agreement or in another agreement referred to in
such agreement.

20.Investment Intent.  The Company may require a Plan participant, as a
condition of exercising or acquiring shares under any Option, (i) to give
written assurances satisfactory to the Company as to the participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Option; and (ii) to give written assurances satisfactory
to the Company stating that the participant is acquiring the shares subject to
the Option for the participant’s own account and not with any present intention
of selling or otherwise distributing the shares.  The foregoing requirements,
and any assurances given pursuant to such requirements, shall be inoperative if
(A) the issuance of the shares upon the exercise or acquisition of shares under
the applicable Option has been registered under a then currently effective
registration statement under the Securities Act or (B) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on share certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the shares.

14

--------------------------------------------------------------------------------

 

21.Governing Law.  The validity and enforceability of this Plan shall be
governed by and construed in accordance with the laws of the State of New York
without regard to otherwise governing principles of conflicts of law.

22.Stockholders Agreement.  As a condition precedent to the award of any Option
award under the Plan, or the exercise or delivery of certificates for Shares
issued pursuant thereto, the Administrative Committee may require any
Participant (or the Participant’s successor, as applicable) to enter into or
become a party to a Stockholders Agreement,

Subscription Agreement or a Voting Trust Agreement in such form(s) as the
Administrative Committee may determine from time to time (the “Stockholders
Agreement”).




15

--------------------------------------------------------------------------------

 

* * * * * * *

I hereby certify that the Plan was duly adopted by the Board of Directors of
Rocket Pharmaceuticals, Ltd. November 9, 2015.

Executed on this 9th day of November, 2015.

/s/ Naveen Yalamanchi
Naveen Yalamanchi
President

I hereby certify that the foregoing Plan was approved by the shareholders of
Rocket Pharmaceuticals, Ltd. on November 9, 2015.

Executed on this 9th day of November, 2015.

/s/ Naveen Yalamanchi
Naveen Yalamanchi
Secretary

16